Exhibit 10.1

Execution Copy

FOURTH AMENDMENT AND SECOND FORBEARANCE TO CREDIT AGREEMENT

This FOURTH AMENDMENT AND SECOND FORBEARANCE TO CREDIT AGREEMENT (this
“Amendment”), dated as of May 30, 2014, is entered into by and among the
undersigned with respect to that certain Credit Agreement, dated as of
November 16, 2011, (the “Credit Agreement”) by and among Great Lakes Aviation,
Ltd., an Iowa corporation (“Great Lakes”), the financial institutions and other
entities that are parties thereto as Lenders, Crystal Financial LLC (in its
individual capacity, “Crystal” or “Administrative Agent”) and GB Credit
Partners, LLC (formerly known as GB Merchant Partners, LLC, in its individual
capacity “GB Credit” or “Collateral Agent”, and together with the Administrative
Agent, the “Agents” and each individually an “Agent”).

W I T N E S S E T H:

WHEREAS, the Lenders have extended credit to Great Lakes, pursuant to the terms
and subject to the conditions of the Credit Agreement;

WHEREAS, Great Lakes has breached the Credit Agreement in certain respects, as
in that certain Third Amendment and Forbearance to Credit Agreement, dated as of
April 1, 2014, by and among the parties hereto;

WHEREAS, Great Lakes has requested that Agents and the Lenders agree to amend
the Credit Agreement upon the terms and subject to the conditions set forth
herein and agree to forbear from the exercise of rights and remedies with
respect to certain breaches of the Credit Agreement as described herein; and

WHEREAS, as an accommodation to Great Lakes, the Agents and the undersigned
Lenders (constituting Requisite Lenders) have agreed to amend the Credit
Agreement and continue to forbear from the exercise of rights and remedies with
respect to certain breaches of the Credit Agreement as described herein, subject
in all respects, however, to the terms and the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement. In addition,
as used herein, the following term shall have the following meaning:

“Fourth Amendment” means that certain Fourth Amendment and Second Forbearance to
this Agreement, dated as of May 30, 2014.

“Fourth Amendment Effective Date” means the date on which all of the conditions
set forth in Section 5 of this Amendment have been satisfied (or waived by the
Requisite Lenders).



--------------------------------------------------------------------------------

2. Amendment to Credit Agreement.

a) Section 1.1(b)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(A) Each Term Loan Lender agrees, severally and not jointly, to lend to Great
Lakes a term loan on the Closing Date equal to such Term Loan Lender’s Pro Rata
Share of the Term Loan Commitment (such loan, the “Term Loan”). Each Term Loan
Lender’s Term Loan Commitment shall terminate in full upon the making of the
Term Loan on the Closing Date.

(B) Each Term Loan Lender agrees, severally and not jointly, to lend to Great
Lakes an additional term loan on the Fourth Amendment Effective Date in an
amount equal to the amount set forth beside such Term Loan Lender’s name on
Schedule 1 to the Fourth Amendment (the “Fourth Amendment Effective Date Term
Loan”). The Fourth Amendment Effective Date Term Loan shall have the same terms
as the existing Term Loan, and, once made, shall be deemed to be a part of the
Term Loan and constitute Obligations for all purposes under this Agreement and
the other Loan Documents, and all references herein and therein to the “Term
Loan” shall be deemed to include the Fourth Amendment Effective Date Term Loan.

(C) Each Term Loan Lender hereby commits, severally and not jointly, subject to
the terms and conditions of this Agreement, including without limitation
Section 6.3, to lend to Great Lakes from time to time during the Forbearance
Period certain term loans (the “Delayed Draw Term Loans”) in an aggregate amount
not to exceed the amount set forth beside such Term Loan Lender’s name on
Schedule 1 to the Fourth Amendment (such amount, such Lender’s “Delayed Draw
Commitments”). Each Delayed Draw Term Loan shall have the same terms as the
existing Term Loan, and, once made, shall be deemed to be a part of the Term
Loan and constitute Obligations for all purposes under this Agreement and the
other Loan Documents, and all references herein and therein to the “Term Loan”
shall be deemed to include the each Delayed Draw Term Loan.

b) Section 1.1(b)(ii) of the Credit Agreement is hereby amended by deleting the
following two rows in the table therein and replacing them as follows:

 

2



--------------------------------------------------------------------------------

June 30, 2014

   $ 0   

September 30, 2014

   $ 0   

c) Section 1.3(c) is hereby amended to add the following sentence to the end of
that section: “Notwithstanding the foregoing, no Prepayment Fee shall be payable
by Great Lakes upon the first $2,000,000 voluntarily prepaid by Great Lakes
pursuant to Section 1.5(a).

d) Section 4.1 of the Credit Agreement is hereby amended by deleting the final
row in the table therein and replacing it as follows:

 

“December 31, 2013

     2.25:1.00   

September 30, 2014 and the last Day of each Fiscal Quarter thereafter

     2.25.:1.00”   

e) Section 6.2(a) is hereby amended by deleting the introductory language
therein and replacing it as follows:

“Except as otherwise expressly provided herein, no Lender shall be obligated to
fund any Loan (other than a Delayed Draw Term Loan, subject to the conditions
precedent set forth in Section 6.3), if, as of the date thereof (the “Funding
Date”):”

f) A new Section 6.3 is hereby added to the Credit Agreement as follows:

“Conditions to All Delayed Draw Term Loans.

(a) No Lender shall be obligated to fund any Delayed Draw Term Loan, if, as of
the date thereof:

(i) any representation or warranty by Great Lakes contained herein or in any
other Loan Document is untrue or incorrect as of such date, except to the extent
that such representation or warranty expressly relates to an earlier date or to
a Specified Breach (as defined in the Third Amendment);

(ii) any Default or Event of Default (other than a Specified Breach (as defined
in the Third Amendment)) has occurred and is continuing or would result after
giving effect to any Loan;

(iii) Great Lakes has failed to deliver, at least three (3) Business Days prior
thereto, a written request to each Term Lender stating the proposed funding date
(which shall be during the Forbearance

 

3



--------------------------------------------------------------------------------

Period) requested amount of the Delayed Draw Term Loans to be funded on such
date, which shall be in a minimum amount of $500,000 or an increment of $500,000
in excess thereof;

(iv) as of the date of delivery of the notice described in clause (iii) above,
Great Lakes shall have no more than $1,000,000 of operating cash on hand;

(v) the amount of such Delayed Draw Term Loan, when aggregated with all other
Delayed Draw Term Loans made on such date and all other Delayed Draw Term Loans
made prior to such date, exceeds $2,000,000;

(vi) the funding of such Delayed Draw Term Loan would cause any Lender to exceed
its Delayed Draw Commitment; or

(vii) the funding of such Delayed Draw Term Loan would cause, as of the funding
date after giving effect to such funding, the aggregate outstanding principal
amount of the Term Loan (which, for the avoidance of doubt, shall include the
Fourth Amendment Effective Date Term Loan and each Delayed Draw Term Loan) to
exceed the Term Loan Formula.

The request and acceptance by Great Lakes of the proceeds of any Delayed Draw
Term Loan shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by Great Lakes that the conditions in this
Section 6.3, have been satisfied and (ii) a reaffirmation by Great Lakes of the
granting and continuance of Collateral Agent’s Liens, on behalf of the Lenders,
pursuant to the Collateral Documents.”

3. Forbearance.

a) Acknowledgment of Breach. Great Lakes hereby acknowledges and agrees that
(i) it has failed to timely deliver the year-end financials required by
Section 4.3(c) of the Credit Agreement on April 1, 2014, (ii) Great Lake and its
Subsidiaries, on a consolidated basis, have a Leverage Ratio that exceeds the
maximum Leverage Ratio permitted by Section 4.1 of the Credit Agreement for the
Fiscal Quarter ending December 31, 2013 and (iii) Great Lakes has delivered
audited financial statements for the 2013 Fiscal Year which are qualified by a
“going concern” or like qualification, which is a violation of Section 4.3(c) of
the Credit Agreement, and, as a result of the items described in clauses
(i)-(iii) hereof, Great Lakes has breached the terms of the Credit Agreement
(the “Specified Breaches”). Due to the existence of the Specified Breaches, the
Administrative Agent, Collateral Agent and the Lenders (the “Secured Parties”)
have the ability to exercise their rights and remedies under the Credit
Agreement and the other Credit Documents, applicable law or otherwise. Great
Lakes represents and warrants that as of the date hereof, it has not breached
the Credit Agreement in any respect other than

 

4



--------------------------------------------------------------------------------

the Specified Breaches. Great Lakes hereby acknowledges and agrees that the
Secured Parties have the exercisable right to declare the Obligations to be
immediately due and payable under the terms of the Credit Agreement and the
other Loan Documents.

b) Forbearance.

i. In reliance upon the representations, warranties and covenants of Great Lakes
contained in this Amendment, and subject to the terms and conditions of this
Amendment, the Secured Parties agree to forbear from exercising their rights and
remedies under the Credit Agreement and the other Credit Documents or applicable
law in respect of or arising out of the Specified Breaches until the earliest of
(i) September 15, 2014, (ii) the date on which Great Lakes breaches the Credit
Agreement in any respect other than the Specified Breaches and (iii) the date on
which Great Lakes breaches this Amendment in any respect (including any breach
of any covenant set forth in Section 4 below) (the “Forbearance Termination
Date”; the period beginning on the Fourth Amendment Effective Date and ending on
the Forbearance Termination Date, the “Forbearance Period”).

ii. On the Forbearance Termination Date, the agreement of the Secured Parties to
forbear will automatically and without further action terminate and be of no
force and effect, it being expressly agreed that the effect of such termination
will be to permit the Secured Parties to exercise immediately all rights and
remedies under the Credit Agreement and the other Credit Documents and
applicable law, including, but not limited to accelerating all of the
Obligations under the Credit Agreement and the other Credit Documents, without
any further notice to Great Lakes, passage of time or forbearance of any kind.

c) No Waivers; Reservation of Rights.

i. The Secured Parties have not waived, are not by this Amendment waiving, and
have no intention of waiving, any breach of the Credit Agreement or other Loan
Documents which may be continuing on the date hereof or any breaches thereof
which may occur after the date hereof (whether the same or similar to the
Specified Breaches or otherwise), and the Secured Parties have not agreed to
forbear with respect to any of their rights or remedies concerning any breach
(other than, during the Forbearance Period, the Specified Breaches to the extent
expressly set forth herein) occurring at any time.

ii. Subject to Section 3(b) above (solely with respect to the Specified
Breaches), the Secured Parties reserve the right, in their discretion, to
exercise any or all of its rights and remedies under the Credit Agreement and
the other Credit Documents as a result of any other breach occurring at any
time. The Secured Parties have not waived any of such rights or remedies, and
nothing in this Agreement, and no delay on its part in exercising any such
rights or remedies, will be construed as a waiver of any such rights or
remedies.

 

5



--------------------------------------------------------------------------------

4. Covenants. Great Lakes hereby covenants, until the Forbearance Termination
Date (provided, that the Obligations of Great Lakes in Section 4(h) below shall
survive the Forbearance Termination Date and the termination of this Amendment),
as follows:

a) Great Lakes will pay interest on the Loans under the Credit Agreement at a
rate that is two percentage points (2.0%) per annum above the rates of interest
otherwise applicable to the Loans. The method, timing, and other terms of
payment of such interest shall be as set forth in the Credit Agreement.

b) Great Lakes will continue to retain Huron Consulting (“Huron”) at all times
until the Forbearance Termination Date on the terms set forth in the existing
engagement letter (or any amendment to, or restatement of, such engagement
letter, to the extent such amendment or restatement is acceptable to the
Lenders) between Great Lakes and Huron, including without limitation the
preparation and delivery of the projections described in clause (c) immediately
below, analysis of Great Lakes’ liquidity and working capital, and such other
items as either Agent or any Lender may reasonably request.

c) Great Lakes will deliver to each Lender a thirteen (13) week cash flow
projection, prepared by Huron in consultation with the managers of Great Lakes,
in form and substance satisfactory to each Lender, on June 5, 2014 and on each
Thursday thereafter through and including the Forbearance Termination Date,
together with a description and analysis of any difference between actual cash
flow and previous projections with respect to any period.

d) Great Lakes will comply with each of the financial covenants set forth on
Annex I hereto.

e) Subject to the confidentiality provisions of Section 9.13 of the Credit
Agreement, Great Lakes will engage three (3) third party firms reasonably
acceptable to the Lenders (the “Firms”) to market Great Lakes’ excess aircraft
and inventory assets, with the specific items to be marketed to be agreed upon
between Great Lakes and the Lenders (the “Forbearance Asset Sale”). Great Lakes
will execute an engagement letter reasonably satisfactory to the Lenders with
each of the Firms no later than June 13, 2014, and shall continue to engage the
Firms on the terms therein at all times thereafter, unless otherwise agreed by
the Lenders. Great Lakes shall cause the Firms to diligently pursue the full
scope of their engagement at all times during the Forbearance Period. The Firms
shall conduct such advertising, including advertising that provides asset
descriptions, specification sheets and other relevant information as is
consistent with their engagement letters and otherwise alert potential
purchasers no later than June 20, 2014. Great Lakes will provide written weekly
process updates satisfactory to the Lenders with respect to the Forbearance
Asset Sale and will provide the Lenders with access to the Firms for discussion
of such updates and other matters related to the Forbearance Asset Sale. In
addition, Great Lakes will provide, or will cause the Firms to provide, as
promptly as practicable but in any event within three (3) days of receipt, (x) a
copy of the executed engagement letter with respect to each Firm and (y) copies
of any written offers, proposals, term sheets received from any potential
purchasers.

 

6



--------------------------------------------------------------------------------

f) Subject to the confidentiality provisions of Section 9.13 of the Credit
Agreement, Great Lakes shall engage a financial advisor reasonably acceptable to
the Lenders (the “Financial Advisor”, and together with Huron and the Firms, the
“Consultants”) to advise Great Lakes on raising capital through additional
equity financings, debt financings, or other liquidity events which may result
in a sale of Great Lakes (the “Capital Raise”), it being acknowledged and agreed
that Great Lakes is in discussions to engage Raymond James as a financial
advisor, which selection is acceptable to the Lenders. Great Lakes will execute
an engagement letter reasonably satisfactory to the Lenders with the Financial
Advisor no later than June 2, 2014, and shall continue to engage the Financial
Advisor on the terms therein at all times thereafter, unless otherwise agreed by
the Lenders. Great Lakes shall cause the Financial Advisor to (a) diligently
pursue the full scope of its engagement at all times during the Forbearance
Period and (b) meet all milestones set forth in its engagement letter. Great
Lakes will, or will cause the Financial Advisor, to provide (i) written weekly
process updates, (ii) copies of all written offers, proposals and term sheets
received by Great Lakes or its Financial Advisor and (iii) such other
information as the Lenders shall reasonably request from time to time with
respect to the Capital Raise. Great Lakes will also provide the Lenders, at
least weekly, with access to the Financial Advisor, in the presence of Great
Lakes to the extent Great Lakes so desires, for discussion of such updates and
other matters related to the Capital Raise, at such times as the Lenders may
reasonably request. Great Lakes will provide the Lenders with a copy of the
executed engagement lender with respect to the Financial Advisor promptly upon
its execution.

g) Great Lakes will pay to the Administrative Agent:

i. for the benefit of the Lenders according to their Pro Rata Share of all
existing Loans (prior to the effectiveness of this Amendment), a forbearance fee
in the aggregate amount of $242,000, which fee shall be fully-earned and due and
payable on the date hereof as a condition to the effectiveness of this
Amendment;

ii. for the benefit of the Term Lenders that make a Fourth Amendment Effective
Date Term Loan on the date hereof according to their Pro Rata Share in respect
of the Fourth Amendment Effective Date Term Loan, a funding fee in the aggregate
amount of $60,000, which fee shall be fully-earned and due and payable on the
date hereof as a condition to the effectiveness of this Amendment;

iii. for the benefit of the Term Lenders that hold a Delayed Draw Commitment
according to their Pro Rata Share in respect of the Delayed Draw Commitments, a
commitment fee in the aggregate amount of $60,000, which fee shall be
fully-earned and due and payable on the date hereof as a condition to the
effectiveness of this Amendment;

 

7



--------------------------------------------------------------------------------

iv. for the benefit of each Term Lender that funds a Delayed Draw Term Loan, on
the date of each funding of a Delayed Draw Term Loan, a funding fee in an amount
equal to three percent (3.0%) of the amount of each such Delayed Draw Term Loan
funded by such Term Lender on such date; and

v. for the benefit of the Lenders according to their Pro Rata Share of all
Loans, an amendment fee in the aggregate amount of $120,000, which fee shall be
fully-earned and due and payable on the Forbearance Termination Date.

For the avoidance of doubt, each of the fees described in clause (h) above shall
constitute part of the Obligations.

5. Conditions to Effectiveness of Amendment. The effectiveness of this Amendment
is subject to the fulfillment, in a manner satisfactory to the Agents and the
Requisite Lenders, of the following conditions precedent:

(a) the execution and delivery of this Amendment by Great Lakes, the Agents, and
the Requisite Lenders;

(b) the representations and warranties set forth in Section 6 hereof shall be
true and correct (and Great Lakes hereby certifies, by its signatures below that
each of the following are true and correct) as of the date hereof and as of the
Third Amendment Effective Date;

(c) other than the Specified Breaches, as of the date hereof, Great Lakes has
not breached the Credit Agreement in any respect; and

(d) Great Lakes shall have paid the fees required to be paid on the date hereof
by Section 4(g) of this Amendment.

6. Representations and Warranties. Great Lakes hereby represents and warrants to
the Agents and each Lender as follows:

(a) Great Lakes is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;

(b) Great Lakes has the power and authority to execute, deliver and perform its
obligations under this Amendment;

(c) the execution, delivery and performance by Great Lakes of this Amendment has
been duly authorized by all necessary corporate action and does not and will not
require any registration with, consent or approval of, notice to or action by,
any Person;

(d) this Amendment constitutes the legal, valid and binding obligation of Great
Lakes, enforceable against it in accordance with its terms;

 

8



--------------------------------------------------------------------------------

(e) other than the Specified Breaches, Great Lakes has not breached the Credit
Agreement in any respect;

(f) all representations and warranties contained in the Credit Agreement and the
Loan Documents are true and correct as of the date hereof, except to the extent
made as of a specific date, in which case each such representation and warranty
shall be true and correct as of such date; and

(g) by its signature below, Great Lakes agrees that it shall constitute an Event
of Default if any representation or warranty made herein is untrue or incorrect
in any material respect as of the date when made or deemed made.

7. Access to Consultants. Great Lakes hereby authorizes each of the Agents and
the Lenders, at any time during the Forbearance Period, to discuss or correspond
with each of the Consultants (other than the Financial Advisor) regarding Great
Lakes and the scope of such Consultant’s engagement, in each case without the
consent of, or notice to, Great Lakes.

8. Reaffirmation. Great Lakes as debtor, grantor, pledgor, guarantor, assignor,
or in any other similar capacity in which the grants liens or security interests
in its property, hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents and (ii) ratifies and reaffirms any liens on or security interests in
any of its property pursuant to any Loan Document and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Great Lakes hereby consents to this Amendment and acknowledges
that each of the Loan Documents remains in full force and effect and is hereby
ratified and reaffirmed. The execution of this Amendment shall not operate as a
waiver of any right, power or remedy of Agents or Lenders, or, except as
expressly set forth herein, constitute a waiver of any provision of any of the
Loan Documents, or serve to affect a novation of the Obligations.

9. Acknowledgment of Obligations. Great Lakes hereby acknowledges, confirms and
agrees that as of the open of business on May 30, 2014 (prior to giving effect
to this Amendment and the Fourth Amendment Effective Date Term Loan), Great
Lakes is indebted to the Lenders in respect of the (i) Revolving Loans in the
principal amount of $8,521,333, and (ii) Term Loans in the principal amount of
$14,200,000. Great Lakes hereby acknowledges, confirms and agrees that all such
Loans, together with interest accrued and accruing thereon, and all fees, costs,
expenses and other charges now or hereafter payable by Great Lakes to the Agents
and Lenders, are unconditionally owing by Great Lakes to the Agents and Lenders,
as applicable, without offset, defense or counterclaim of any kind, nature or
description whatsoever.

10. Acknowledgment of Rights; Release of Claims.

a) Great Lakes hereby acknowledges that: (a) it has no defenses, claims or
set-offs to the enforcement by any Lender or Agent of any of Great Lakes’
liabilities, obligations and agreements on the date hereof; (b) to its
knowledge, each Lender and each Agent have fully performed all undertakings and
obligations owed to it as of the date hereof; and (c) except to the limited

 

9



--------------------------------------------------------------------------------

extent expressly set forth in this Amendment, each Lender and each Agent do not
waive, diminish or limit any term or condition contained in the Credit Agreement
or any of the other Loan Documents. Great Lakes, on behalf of itself, any other
its successors, assigns and subsidiaries (such Persons being hereinafter
referred to collectively as the “Releasing Parties” and individually as a
“Releasing Party”) hereby remises, releases, acquits, satisfies and forever
discharges the Lenders and Agents, their agents, employees, officers, directors,
predecessors, attorneys and all other Persons acting or purporting to act on
behalf of or at the direction of the Lenders and Agents (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever through the date hereof. Without limiting the
generality of the foregoing, Great Lakes, on behalf of itself and the Releasing
Parties, waives and affirmatively agrees not to allege or otherwise pursue any
defenses, affirmative defenses, counterclaims, claims, causes of action, setoffs
or other rights they do, shall or may have as of the date hereof, including, but
not limited to, the rights to contest: (a) the right of each Agent and each
Lender to exercise its rights and remedies described in this Amendment; (b) any
provision of this Amendment or the other Loan Documents; or (c) any conduct of
the Lenders or other Releasees relating to or arising out of the Credit
Agreement or the other Loan Documents on or prior to the date hereof.

b) Great Lakes, on behalf of itself and the Releasing Parties, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any claim
released, remised and discharged by any Releasing Party pursuant to Section 9(a)
above. If any Releasing Party violates the foregoing covenant, Great Lakes
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and costs incurred by any
Releasee as a result of such violation.

11. Miscellaneous.

(a) Reference to and Effect on the Loan Documents. Except for the amendments and
modifications expressly set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender under any of the Loan Documents, nor constitute a
waiver of, or a consent in connection with, any other provision of the Loan
Documents. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment may
refer to the Credit Agreement without making specific reference to this
Amendment but nevertheless all such references shall include this Amendment
unless the context otherwise

 

10



--------------------------------------------------------------------------------

requires. Great Lakes agrees that, except as expressly modified hereby, the
Credit Agreement and other Loan Documents remain in full force and effect in
accordance with their terms and are hereby ratified and reaffirmed.

(b) Costs, Expenses and Taxes. Great Lakes agrees to reimburse the Lenders and
each Agent on demand for all out-of-pocket costs, expenses and charges incurred
by them in connection with the preparation, reproduction, execution and delivery
of this Amendment (including, without limitation, the fees and expenses of
Proskauer Rose LLP) and any other instruments and documents to be delivered
hereunder.

(c) Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice-of-law principles of the law of such state that
would require the application of the laws of a jurisdiction other than such
state.

(d) Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(e) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Great Lakes and its successors and assigns and each Agent and
Lenders and their successors and assigns.

(f) Acknowledgment of Legal Counsel. Great Lakes represents and warrant to the
Agents and Lenders that they (a) understand fully the terms of this Amendment
and the consequences of the execution and delivery of this Amendment, (b) have
been afforded an opportunity to discuss this Amendment with, and have this
Amendment reviewed by, such attorneys and other persons as Great Lakes may wish,
and (c) have entered into this Amendment and executed and delivered all
documents in connection herewith of their own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Amendment nor the other documents
executed pursuant hereto will be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Amendment and the other documents executed pursuant hereto or in
connection herewith. Great Lakes has not relied upon any representation by an
Agent and/or any Lender, or any counsel to either Agent and/or any Lender
concerning the legal effects of this Amendment or any provision hereof.

(g) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing any such counterpart.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment and Second Forbearance to Credit
Agreement has been duly executed as of the date first written above.

 

GREAT LAKES:

 

GREAT LAKES AVIATION, LTD.

By:   /s/ Michael Matthews Name:   Michael Matthews Title:   Chief Financial
Officer

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

CRYSTAL FINANCIAL LLC

By:   /s/ Christopher A. Arnold Name:   Christopher A. Arnold Title:   Senior
Managing Director

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COLLATERAL AGENT:

 

GB CREDIT PARTNERS, LLC

By:   /s/ Lisa Galeota Name:   Lisa Galeota Title:   Managing Director

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:

 

CRYSTAL FINANCIAL SPV LLC

By:   /s/ Christopher A. Arnold Name:   Christopher A. Arnold Title:   Senior
Managing Director CRYSTAL FINANCIAL LLC By:   /s/ Christopher A. Arnold Name:  
Christopher A. Arnold Title:   Senior Managing Director

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GB CREDIT PARTNERS, LLC By:   /s/ Lisa Galeota Name:   Lisa Galeota Title:  
Managing Director

1903 ONSHORE FUNDING, LLC

 

By: GB Credit Partners, LLC

Its: Investment Manager

By:   /s/ Lisa Galeota Name:   Lisa Galeota Title:   Managing Director

1903 OFFSHORE LOANS SPV LIMITED

 

By: GB Credit Partners, LLC

Its: Investment Manager

By:   /s/ Lisa Galeota Name:   Lisa Galeota Title:   Managing Director

 

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Annex I

Forbearance Period Financial Covenants

Reference is made to the thirteen (13) week cash flow projection set forth on
the next page (the “Projection”):

As of June 8, 2014, June 22, 2014, July 6, 2014, July 20, 2014, August 3,
2014, August 17, 2014, August 31, 2014 and September 14, 2014 in each case with
respect to the fourteen (14) day period ended on such date, Great Lakes shall
have:

(1) aggregate Operational Cash Receipts (as such term is used in the Projection)
of no less than 90.0% of the projected amount of all Operational Cash Receipts
set forth in the Projection,

(2) no Operational Cash Disbursement (in each case, as such term is used in the
Projection) line item disbursement greater than the greater of (a) 120.0% of the
projected amount of such Operational Cash Disbursement line item set forth in
the Projection and (b) $25,000 more than the projected amount of such
Operational Cash Disbursement line item set forth in the Projection, and

(3) aggregate Operational Cash Disbursements of no greater than 105.0% of the
projected aggregate amount of all Operational Cash Disbursements set forth in
the Projection,

provided, that borrowings, repayments, and reimbursement of fees and expenses
under the Credit Agreement shall not be taken into account in calculating the
financial covenants described in numbers (1)-(3) above.